DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Terminal Disclaimer approved on 2/12/2021. Claims 1-14 are pending in this application.  The reasons for allowance are disclosed below. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to 35 U.S.C. 101 patent eligibility, even though the claimed limitations recite a Certain Method of Organizing Human Activity, namely a series of steps for calculating, updating and presenting financial clearing rates for a plurality of bidding periods, i.e. financial trading that do not integrate this judicial exception into a practical application but instead merely link the judicial exception to a particular technological environment or field of use, the claims overcome the 35 U.S.C. 101 rejection with respect to Step 2B of the 2019 Subject Matter Eligibility Guidance (2019 PEG).  For instance, under Step 2B, each independent claim recites an element that is not well-understood, routine and conventional in the field of invention. Specifically, the limitation, “wherein the investor software interface includes a display of a list of positions including at least one opening position of current holdings held in a portfolio of the investor and the competitive bidding software platform to react differently to a desire by the investor to change the volume of a current position in the list of positions between two subsequent periods.” is not well-understood, routine or conventional (at least as far as the prior art of record indicates) in the relevant field.  For instance, gathering data/information through the 
The closest prior art of record is the combination of MacPherson, US 7,610,232, in view of Katz, US 2008/0306855 which discloses a bidding platform comprising a plurality of personal computers connected via a network for accepting multiple bids and calculating a clearing rate via a Dutch auction.  However, even though the prior art discloses the above mentioned features, the prior art of record fails to disclose “wherein the investor software interface includes a display of a list of positions including at least one opening position of current holdings held in a portfolio of the investor and the competitive bidding software platform to react differently to a desire by the investor to change the volume of a current position in the list of positions between two subsequent periods.” Even though, the combination of the prior art of record discloses the above mentioned features, the prior art of record fails to disclose “applying two or more weight values, respectively, to each of the two or more sources; based on two or more of the weight values, determining whether each of the two or more sources is at or above a threshold; accessing a pre-defined subset corresponding to each of the two or more of the sources that satisfies the threshold; determining a plurality of data display elements based on the pre-defined subset, wherein each of the plurality of data display elements is configured to cause displaying health care claims data associated with the entity in a designated format; applying a weight to each of the plurality of data display elements based upon historical levels of user interaction with each of 
For these reasons claims 1, 7, 11 and 12 are deemed to be allowable over the prior art of record and claims 2-6, 8-10, 13 and 14 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for 

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/10/2021